Name: Commission Regulation (EEC) No 2195/82 of 6 August 1982 amending Regulations (EEC) No 3574/81 and (EEC) No 262/82 as regards the sale at prices fixed in advance of dried grapes and dried figs held by the Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 82 Official Journal of the European Communities No L 233/21 COMMISSION REGULATION (EEC) No 219S/82 of 6 August 1982 amending Regulations (EEC) No 3S74/81 and (EEC) No 262/82 as regards the sale at prices fixed in advance of dried grapes and dried figs held by the Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 0, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Regulation (EEC) No 3574/81 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . During the period 1 August to 30 September 1982 the Greek storage agencies listed in Annex I shall sell dried grapes from the 1981 /82 harvest in the quantities and qualities and at the prices stated in Annex II .' 2 . In Annex II the total quantity of sultanas given at (d) is increased to 40 000 tonnes . Article 2 Whereas Commission Regulation (EEC) No 3574/81 (4), as last amended by Regulation (EEC) No 1111 /82 (*), initiated the sale at prices fixed in advance of dried grapes from the 1981 /82 harvest held by the Greek storage agencies ; whereas Commission Regula ­ tion (EEC) No 262/82 (*), as last amended by Regula ­ tion (EEC) No 11 12/82 Q, initiated the sale at prices fixed in advance of dried figs from the 1981 /82 harvest held by the Greek storage agency ; whereas the period for sales under these Regulations ends on 31 July 1982 ; whereas in view of the quantity still held by the storage agencies at this stage of the marketing year that period should be extended ; Article 1 ( 1 ) of Regulation (EEC) No 262/82 is hereby replaced by the following : ' 1 . During the period 1 August to 30 September 1982 the Greek storage agency, the name and address of which are given in Annex I, shall sell dried figs from the 1981 /82 harvest in the quantities and qualities and at the prices stated in Annex II .' Whereas a large proportion of the sultanas put on sale has been disposed of and the quantity to be sold should consequently be increased ; Article 3 (') OJ No L 73 , 21 . 3 . 1977, p . 1 . O OJ No L 118 , 30 . 4 . 1981 , p . 10 . 0 OJ No L 214, 1 . 8 . 1981 , p . 1 . (4) OJ No L 357, 12 . 12 . 1981 , p . 18 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 August 1982 . O OJ No L 130, 12 . 5 . 1982, p . 5 . (4 OJ No L 27, 4 . 2 . 1982, p . 15 . f) OJ No L 130, 12. 5 . 1982, p . 6 . No L 233/22 Official Journal of the European Communities 7 . 8 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1982. For the Commission Poul DALSAGER Member of the Commission